Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Sok Hong on November 8, 2021.

1. (Currently Amended) A vehicle monitoring system comprising: 
at least one camera; and 
a server that is communicably connected to a client terminal, 
wherein the camera 
captures a video including a license plate of a vehicle and an occupant's face in the vehicle, the vehicle entering an angle of view of the camera, and 
transmits, to the server, the captured video having the license plate and the occupant's face for performing collation, and 
wherein the server 
acquires a collation result of the license plate after collating the license plate of the vehicle against a pre-stored number collation list, 
acquires a collation result of the occupant's face after collating the occupant's face against a pre-stored face collation list, 
acquires analysis results of a type and a color of the vehicle, and 

stores, in a memory, the acquired analysis results and the collation results of the captured video, andAppl. No. 16/875,498Attorney Docket No. P60378 
sends, to the client terminal, the collation result of the license plate, the analysis results of the type and the color of the vehicle, the collation result of the occupant's face, the analysis result of the number of occupants, and a corresponding snapshot of the captured video;
wherein the server acquires the collation result of the occupant's face, acquires the analysis results of the type and the color of the vehicle, and acquires the analysis result of the number of occupants present in the vehicle, only in response to a match indicated in the collation results of the license plate information.

11. (Currently Amended) A vehicle monitoring method performed by a vehicle monitoring system including at least one camera, and a server that is communicably connected to a client terminal, the vehicle monitoring method comprising: 
by the camera, 
capturing a video including a license plate of a vehicle and an occupant's face in the vehicle, the vehicle entering an angle of view of the camera, and
 transmitting, to the server, the captured video having the license plate and the occupant's face for performing collation; and 
by the serverAppl. No. 16/875,498Attorney Docket No. P60378 

acquiring a collation result of the occupant's face after collating the occupant's face against a pre-stored face collation list, 
acquiring analysis results of a type and a color of the vehicle, and 
acquiring an analysis result of a number of occupants present in the vehicle based on the captured video, 
storing the acquired analysis results and the collation results the captured video, and 
sending, to the client terminal, the collation result of the license plate, the analysis results of the type and the color of the vehicle, the collation result of the occupant's face, the analysis result of the number of occupants, and a corresponding snapshot of the captured video;
wherein the acquiring of the collation result of the occupant's face, the acquiring of the analysis results of the type and the color of the vehicle, and the acquiring of the analysis result of the number of occupants present in the vehicle, only in response to a match indicated in the collation results of the license plate information.

12 – 13 (Cancelled).

Allowable Subject Matter
Claims 1 – 11 are allowed.

The Applicant’s argument is persuasive. The claims amendment and further Examiner’s amendment overcomes the prior art of the record. After a further search, no reference is found.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIAN YANG whose telephone number is (571)270-7239.  The examiner can normally be reached on Monday-Thursday 6am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.